 1 McGREGOR W. SCOTT
   United States Attorney
 2 STEPHEN S. CODY
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           2:18-CR-00004-DB
12                         Plaintiff,                    STIPULATION AND ORDER TO SET A CHANGE
                                                         OF PLEA AND SENTENCING HEARING AND
13           v.                                          VACATE A BENCH TRIAL
14   PATRICIA A. SHIRLEY,                                DATE: October 28, 2019
                                                         TIME: 10:00 a.m.
15                         Defendant.                    COURT: Hon. Deborah Barnes
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for a bench trial on October 28, 2019.

21          2.      By this stipulation, the parties jointly move to vacate the bench trial on October 28, 2019.

22          3.      The parties also jointly request the Court to set a new hearing for defendant’s change of

23 plea and sentencing on July 9, 2019, at 10:00 a.m.

24          4.      It is further stipulated that the time within which the trial of this case must be commenced

25 under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., be excluded from computation of time pursuant to

26 § 3161(h)(1)(G), (h)(7)(A), (B)(iv), Local Code 7, and Local Code T4. Further, the ends of justice
27 served in granting the court time to review a proposed plea agreement and the defendant reasonable time

28 for effective preparation outweigh the best interests of the public and the defendant in a speedy trial.

      STIPULATION AND ORDER TO VACATE A BENCH TRIAL      1
30    AND SET A CHANGE OF PLEA HEARING
 1 IT IS SO STIPULATED.

 2    Dated: June 11, 2019                                   MCGREGOR W. SCOTT
                                                             United States Attorney
 3

 4                                                           /s/ Stephen S. Cody
                                                             STEPHEN S. CODY
 5                                                           Special Assistant U.S. Attorney
 6

 7    Dated: June 11, 2019                                   /s/ Etan Zaitsu
                                                             ETAN ZAITSU
 8
                                                             Counsel for Defendant
 9                                                           PATRICIA A. SHIRLEY

10                                                           (Approved via email June 11, 2019)

11

12
                                           FINDINGS AND ORDER
13
            IT IS SO ORDERED this12th day of June, 2019, that the bench trial is vacated on October 28,
14
     2019. This Court further sets a new hearing for defendant’s change of plea and sentencing on July 9,
15
     2019, at 10:00 a.m. The Court further finds that time under the Speedy Trial Act, 18 U.S.C. § 3161 et
16
     seq., be excluded from computation of time pursuant to § 3161(h)(1)(G), (h)(7)(A), (B)(iv), Local Code
17
     7, and Local Code T4, and that the ends of justice served in granting the court time to review a proposed
18
     plea agreement and the defendant reasonable time for effective preparation outweigh the best interests of
19
     the public and the defendant in a speedy trial. Time is excluded from the date of this order through July
20
     9, 2019.
21
            Dated: June 12, 2019
22

23

24

25

26
27

28

      STIPULATION AND ORDER TO VACATE A BENCH TRIAL      2
30    AND SET A CHANGE OF PLEA HEARING
